                                         Case 2:19-cv-10803-MWF-GJS Document 31 Filed 04/13/21 Page 1 of 3 Page ID #:199




                                            1 Dariush G. Adli, Esq. (SBN 204959)

                                            2
                                                  adli@adlilaw.com
                                                Jacob I. Mojarro, Esq. (SBN 289339)
                                            3     jacob.mojarro@adlilaw.com
                                            4   ADLI LAW GROUP, P.C.
                                                12400 Wilshire Blvd., Suite 1460
                                            5   Los Angeles, California 90025
                                            6   Telephone: (213) 623-6546
                                                Facsimile: (213) 623-6554
                                            7   Attorneys for Plaintiff A.C.T. 898 PRODUCTS, INC.
                                            8
                                                GRANT, GENOVESE & BARATTA, LLP
                                            9 2030 Main Street, Suite 1600

                                           10 Irvine, CA 92614
                                                Telephone: (949) 660-1600
                                           11 Facsimile: (949) 660-6060
ADLI LAW GROUP, P.C.




                                           12 James M. Baratta (SBN 54890)
                                                Jason S. Roberts (SBN 221978)
                                           13 Amanda C. Lewis (SBN 323141)
                       www.adlilaw.com
                        (213) 623-6546




                                           14 Email: jsr@ggb-law.com
                                                Attorneys for Defendants HEADQUARTERS BEAUTY SUPPLIES, INC. and
                                           15 SHALEEN M. DIEP

                                           16
                                                                    UNITED STATES DISTRICT COURT
                                           17
                                                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                           18

                                           19 A.C.T. 898 PRODUCTS, INC., a               Case No. 2:19-cv-10803-MWF-GJS
                                                California Corporation,
                                           20
                                                                                         Assigned to Honorable Michael W.
                                           21                      Plaintiff,            Fitzgerald
                                                      v.
                                           22
                                                                                          JOINT STATUS REPORT
                                           23 HEADQUARTERS BEAUTY
                                              SUPPLIES, INC., a California
                                           24
                                              corporation; SHALEEN M. DIEP, an           Status Conference: TBD
                                           25 individual; and DOES 1 through 10,         Time:              TBD
                                              inclusive,                                 Courtroom:         5A
                                           26
                                                                                                             350 West 1st Street
                                           27                      Defendants
                                           28

                                                                            JOINT RULE 26(F) STATUS REPORT
1013.213
                                        Case 2:19-cv-10803-MWF-GJS Document 31 Filed 04/13/21 Page 2 of 3 Page ID #:200




                                           1         Plaintiff A.C.T. 898 PRODUCTS, INC. (“Plaintiff” or “ACT 898”), on the
                                           2 one hand, and Defendants HEADQUARTERS BEAUTY SUPPLIES, INC. (“HBSI”)

                                           3 and SHALEEN M. DIEP (“Diep” and with HBSI “Defendants”), on the other

                                           4 (collectively, the “Parties”), pursuant to the Court’s Notice and Scheduling Order

                                           5 dated March 31, 2021, hereby file this joint status report addressing the status on how

                                           6 the parties wish to proceed with trial.

                                           7         A. MEET AND CONFER
                                           8         Counsel for Plaintiff and Defendants met and held a telephone conference on
                                           9 April 7, 2021. After confirming preferences, the Parties have reached mutual

                                          10 agreement on how to proceed with trial.

                                          11         B. NO WAIVER OF JURY TRIAL
ADLI LAW GROUP, P.C.




                                          12         The Parties both wish to preserve their right to a jury trial. Accordingly, neither
                                          13 of the Parties consent nor wish to proceed with a video court trial. The Parties wish
                       (213) 623-6546




                                          14 to schedule the trial in this case at a time when jury trials resume in the District.

                                          15         C. REQUEST TO RE-SET TRIAL DATES
                                          16         In accordance with the alternatives provided in the Court’s March 31, 2021
                                          17 Notice and Scheduling Order, the Parties request that the Court schedule a status

                                          18 conference to re-set the trial dates when jury trials resume in the District.

                                          19

                                          20

                                          21                              [signatures on proceeding page]
                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                           1
                                                                            JOINT RULE 26(F) STATUS REPORT
1013.213
                                        Case 2:19-cv-10803-MWF-GJS Document 31 Filed 04/13/21 Page 3 of 3 Page ID #:201




                                           1                                        ADLI LAW GROUP, P.C.
                                           2

                                           3 Dated: April 13, 2021                  By: /s/ Dariush G. Adli
                                           4                                            Dariush G. Adli
                                                                                        Jacob I. Mojarro
                                           5                                            Attorneys for Plaintiff
                                           6                                            A.C.T. 898 PRODUCTS, INC.
                                           7

                                           8

                                           9
                                                                                    GRANT, GENOVESE & BARATTA, LLP
                                          10

                                          11
                                               Dated: April 13, 2021                By: /s/ Jason S. Roberts
ADLI LAW GROUP, P.C.




                                          12                                            James M. Baratta
                                          13                                            Jason S. Roberts
                       (213) 623-6546




                                                                                        Amanda C. Lewis
                                          14                                            Attorneys for Defendants
                                          15                                            HEADQUARTERS BEAUTY SUPPLIES,
                                                                                        INC. and SHALEEN M. DIEP
                                          16

                                          17

                                          18

                                          19
                                               L.R. 5-4.3.4 Attestation
                                          20
                                                     Pursuant to L.R. 5-4.3.4, I attest on the signature page of the document that all
                                          21
                                               other signatories listed, and on whose behalf the filing is submitted, concur in the
                                          22
                                               filing’s content and have authorized the filing.
                                          23

                                          24
                                                                                /s/ Dariush G. Adli
                                          25                                         Dariush G. Adli
                                          26

                                          27

                                          28

                                                                                           2
                                                                            JOINT RULE 26(F) STATUS REPORT
1013.213
